Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Yuan-Te Fu on February 11, 2022.
The application has been amended as follows: 
14. (Currently Amended) A non-transitory computer readable storage medium, the computer readable medium storing a computer program that, when executed by a processor, implements a method for HTTP protocol-based data request, the method comprising:
receiving an HTTP request from a downstream connection;
associating the HTTP request with an upstream connection, wherein the upstream connection is selected from established upstream connections, and wherein the established upstream connections are connections that have been established between an intermediate server and a backend during transmission of other HTTP requests, and are not disconnected after the other HTTP requests have been transmitted;
converting the HTTP request into a data frame; and
transmitting the data frame through the associated upstream connection; [[.]]
wherein associating the HTTP request with the upstream connection further comprises: 
determining whether there is an upstream connection that meets requirements;
if there is an upstream connection that meets the requirements, associating the HTTP request with the upstream connection that meets the requirements; and 
if there is no upstream connection that meets the requirements, establishing a new upstream connection that meets the requirements and associating the HTTP request with the established new upstream connection that meets the requirements.

21.  (Cancelled)

22. (Currently Amended)  The non-transitory computer readable storage medium according to claim 14 
determining whether there is an upstream connection that meets the requirements based on at least one of a destination of the HTTP request, an amount of data being transmitted through the upstream connection, and a data transmission protocol. 

Allowable Subject Matter
Claims 1, 3-13-16, 18-20 and 22 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Wei (US 2018/0212883) teaches the concepts of HTTP/2 which multiplexes multiple HTTP requests into one MPTCP (multipath TCP) subflow or a TCP connection and that multiple streams in an HTTP/2 TCP connection are multiplexed on a same TCP connection between a client and a server for transmission.  It matches all HTTP/2 frames in a stream which contain a plurality of HTTP requests to a same MPTCP subflow in the header frames and data frame contain a HTTP request and a response.  It also teaches an HTTP/2 adaptation layer which can identify, according to a stream identifier carried by an HTTP/2 frame, an HTTP/2 stream to which the HTTP/2 frame belongs; and obtain a subflow quantity of the MPTCP connection and a path of each MPTCP subflow according to address information of an MPTCP subflow.  Another relevant art, Zhang (US 10,122,816) teaches translating an HTTP/1 message into a HTTP/2 message by replacing a character string, which represents a HTTP/2 using the upgrade header as this allows the HTTP/2 clients to communicate with the older legacy HTTP/1 server.  Ludin et al. (US 2018/0262419) is relevant because it teaches that the . 
Although the prior art teaches portions of the claims which relate to multiplexing multiple HTTP requests into a single upstream connection or MPTCP subflow, and transmitting the data, and the conversion from HTTP/1 to HTTP/2 , it fails to render obvious, when viewed as a whole, 
“wherein associating the HTTP request with the upstream connection further comprises: determining whether there is an upstream connection that meets requirements: if there is an upstream connection that meets the requirements, associating the HTTP request with the upstream connection that meets the requirements; and if there is no upstream connection that meets the requirements, establishing a new upstream connection that meets the requirements and associating the HTTP request with the established new upstream connection that meets the requirements.”



Conclusion
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the Private

/Chirag R Patel/
Primary Examiner, Art Unit 2454